DETAILED ACTION
Applicant's response, filed 1 February 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-30 are currently pending and under exam herein.
	Claims 1-7, 9-17, 19-27, 29 and 30 are currently amended.  The claim amendments find support in the Specification as originally filed.
	The instant Application is examined under Track I status herein. 

Information Disclosure Statement
The Information Disclosure Statement filed 1 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Specification
NOTE: Any reference to the Specification in the instant Office Action is with respect to the Specification as published: US 2020/0364936A1.
The disclosure is objected to because of the following informalities: The Specification at [0006] includes a typographical error and reads, “unclersizing” instead of “undersizing”.
Claim Objections
Claim 1, as currently amended, is objected to because of the following informalities:  Claim 1 recites, “generating, from the plurality of digital images with a computer, a digital depiction of the patient’s anatomy…”  The phrase is grammatically incorrect, as it appears as if the generating step is directed to a digital depiction that is somehow generated “from the plurality of digital images with a computer”. It is suggested that the claim be amended to recite, instead, “generating from the plurality of digital image, a digital depiction …, using a computer” or a similar structure such that is clear that the computer is used for the generating step.  The claim will be interpreted as such for the purposes of examination.  Appropriate correction is required.

Claim Interpretation
	The instant claims have been amended herein to recite steps that include the recitation of “digital image” and “digital model”.  The recitations in claim 1, as example are as follows::
“obtaining a plurality of digital images of a patient’s anatomy” 
“obtaining a digital model of a prosthetic device” 
“generating, from the plurality of digital images with a computer”
	“designating a placement of the digital model…within the first anatomical model of the digital depiction”
	“predicting…an amount of blood flow obstruction to the adjacent anatomical model of the digital depiction resulting from the placement of the digital model…”
ipsis verbis support for the term “digital images” or “digital model”.  However the Specification discloses the following, of which the claim interpretation is derived herein: 
	With respect to a digital image: The instant Specification discloses 2D and 3D medical image data (abstract); [0034].  Cardiovascular 2D and 3D medical image data is defined in the Specification at [0057] to be all data related to an object to be analyzed, obtained by 2D or 3D imaging means that includes, but is not limited to, nuclear magnetic imaging (NMR), computed tomography (CT), positron emission tomography (PET), single-photon emission computed tomography (SPECT) and echographic imaging.     	
	With respect to a “digital model”, a digital model is interpreted to be one generated from finite element analysis (FEM) image segmentation based on said 2D or 3D imaging data [0077].  
	With respect to a “digital model of a prosthetic device” the instant Specification refers to implant models, such as those present in US 2011/0153286 that are present in a library of implant models that include geometric properties of a corresponding valve implant of interest.  The instant invention includes a library of implant models [0104]-[0107].  Said implant models can be virtually implanted into a patient-specific (p.s.) anatomical model.  Figures 4 and 5 depict drawings deployment of device models, as indicated at [0023], indicating deployment by FEM.  Figure 6 depicts images of CoreValve stent frames (Medtronic).  Figure 8 depicts the anatomical model with insertion of a stent frame.  
	The Specification indicates that “preferably the p.s. model and the implant model are 3D FE models [0064].
  
Claim Rejections - 35 USC § 112
	The outstanding rejections nude 35 USC 112, 2nd paragraph are withdrawn in view of the claim amendments submitted herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method, a system and a non-transitory, computer-readable storage medium for evaluating the placement of a prosthetic device in a patient’s body.
 With respect to step (2A)(1) The claims are directed to abstract ideas.
 The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
Claims 1, 11, and 21: “designating a placement of the digital model of the prosthetic device within the first anatomical structure of the digital depiction”; and “predicting, with the 
Claims 2, 12, and 22: “revising the placement of the digital model of the prosthetic device responsive to the predicted amount of blood flow obstruction”
Claims 3, 13, and 23: “determining a cross-sectional area of the adjacent anatomical structure…” and “predicting the amount of blood flow obstruction…”
Claims 4, 14, and 24: “predicting…the amount of blood flow obstruction…”
Claims 5, 15, and 25: “predicting an amount of blood flow obstruction…comprises predicting an amount of obstruction of the blood flow to the coronary artery ostia based on placement of the digital model of the prosthetic device…”
Claims 6, 16, and 26: “predicting an amount of blood flow obstruction…comprises predicting an amount of obstruction of the blood flow obstruction through the left ventricular outflow tract based on placement of the digital model of the prosthetic device…”
Claims 8, 18, and 28: “the first anatomical structure is computed using finite element analysis” 
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to indicating a placement within a model of another model and make a prediction pertaining to the amount of blood flow obstruction therein.  Save for the recitation in the claims that the images and models are “digital” and that the designation and prediction is done with a computer, there remain no specifics as to the methodology involved either the in “designating” or “predicting” steps beyond the interpretation above and thus, under the BRI, one 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit to the judicial exception(s).  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract ideas as follows:
Claims 1, 11, and 21: “obtaining a plurality of digital images of a patient’s anatomy”; “obtaining a digital model of a prosthetic device”; “generating, from the plurality of digital images with a computer, a digital depiction of the patient’s anatomy including…”
Claims 7, 17, and 27: “generating a revised digital depiction of the first anatomical structure…”
Claims 9, 19, and 29: “wherein generating the depiction of a first anatomical structure comprises importing portions of CT-scans of the patient’s body” 
Claims 10, 20, and 30: “generating the digital depiction of the first anatomical structure…” 
Claims 1-20: “digital” representations; “computer”; “system”; “processor”; “storage device” configured to practice the invention.
Claims 21-30: “non-transitory computer-readable medium..”; “processor” to practice the invention.
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining” data and step such as “importing portions of CT-scans” require collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). 
	Further steps herein directed to additional non-abstract elements of a generic “computer” a “system”; “processor; computer-readable storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable storage media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as 
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-30, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
In the instant application, the prior art to, for example, Taylor (US 8,315,812) recognizes that receiving CT-scan images to generate anatomical structure therefrom is a data gathering element that is routine, well-understood and conventional in the art.  See, for example, Taylor at the abstract; Figure 41 (1155) and throughout the Specification therein.  Further, the instant Specification indicates that patient-specific models may be generic models [0081] and that traditional modeling techniques may be used [0146].  Further the instant Specification discloses implant libraries that house depictions of implants to be used in the instant invention, as example [0008-priori art libraries] and [0104-impant libraries of the invention].  Thus the data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).  In addition, steps of “generating” depictions are generically performed and represent extra-solution activity as there are no further limitations on the methods by which said generation is accomplished or the configuration of said depiction such that it would constitute any kind of inventive step herein. 
	With respect to claims 1-30, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Taylor (US 8,315,813) teaching that computing elements are routine, well-understood and conventional in the art.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).


Response to Applicant’ Arguments
	1.  Applicant states that the “claims as amended explicitly require obtaining a plurality of digital images of a patient’s anatomy” and “obtaining a digital model of a prosthetic device” and generating, for the plurality of digital images with a computer, a digital depiction…placing the digital model…and predicting…”.  Applicant includes that the “methods and programmed steps of the inventive system present far too much complexity to be accomplished with a pencil and paper”.
	It is respectfully submitted that this is not persuasive, as has been addressed in the above rejection.  It is kindly suggested that if Applicant intends that the instant claims to not be directed to the abstract mental and/or mathematical processes, as indicated above, that the claim be amended to reflect either a practically applied application of the instant recitation, i.e. a “treatment” as a result of the evaluation for placement or steps that further provide a clear and realized improvement to the technology as a whole.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

1.  Claims 1-4, 7, 8, 11-14, 17, 18, 21-24, 27, and 28 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Morlacchi et al. (Journal of Biomechanical Engineering (2011) Vol. 133:11 pages; first published in December 2011).
Instant claim 1 is directed to a computer-implemented method for evaluating the placement of a prosthetic device in a patient’s body, comprising:
obtaining a plurality of digital images of a patient’s anatomy;
obtaining a digital model of a prosthetic device;
generating, from the plurality of digital image with a computer, a digital depiction of the patient’s anatomy including a first anatomical structure in fluid communication with an adjacent anatomical structure;
designating a placement of the digital model of the prosthetic device within the first anatomical structure of the digital depiction; and 
predicting, with the computer, an amount of blood flow obstruction to the adjacent anatomical structure of the digital depiction resulting from the placement of the digital model of the prosthetic device.
Instant claims 11 and 21 are directed to the system and the non-transitory computer-readable storage medium, respectively, that perform the method steps above. 
With respect to claims 1, 11, and 21, Morlacchi et al. teach methods and systems for the placement of a prosthetic device (stent) into the coronary artery to improve stent design and 
With respect to claims 2, 12, and 22, Morlacchi et al. disclose modification to the procedure for further simulation assessments (page 7, col. 2).
With respect to claims 3, 13, and 2, Morlacchi et al. disclose determinations of cross-sectional areas as relate to surrounding anatomical structures (see depiction at Figure 3 with and without stent insertion) and the prediction of blood flow therein (page 5; page 7; Figure 5, as example).
With respect to claims 4, 14, and 24, Morlacchi et al. disclose the prediction of the amount of blood flow obstruction adjacent to an anatomical structure (page 6, col. 2).
 claims 7, 17, and 27, Morlacchi et al. disclose a revised depiction of an anatomical structure showing a deformation of the structure caused by the placement of a prosthetic device (Figure 2, as example) and the impact of placement on blood flow (page 8, col. 1-2).
With respect to claims 8, 18, and 28, Morlacchi et al. compute deformations by finite element analysis (see abstract; page 4, col. 2; page 8, col. 2, as example).
The Morlacchi et al. reference is relied upon for all that it teaches therein as pertain to the instantly recited claims.

Response to Applicant’s Arguments
	1.  With respect to the Morlacchi et al. reference, Applicant argues that “the method used in Morlacchi was not used as a pre-operative planning aid for any specific patient or stent configuration”.  Applicant further states adds that “Morlacchi…do not implement in detail the actual anatomy of the human coronary tree…” and that “the present invention is directed to a “patient-specific model for pre-operative planning” whereas “Morlacchi does not address whether the stent deployments result in partial obstruction of an adjacent anatomical structure”.
It is respectfully submitted that this is not persuasive.  Firstly, the prior art of Morlacchi et al. disclose interest and concern pertaining to improvement of stent design and better understanding of the biomechanical influence of implanted devices on stented coronary arteries from both the structural and a fluid dynamic point of view (page 1, col. 2).  There is also desire to elucidate the best fitting solution to eradicate uncertainty (page 2, col. 1).  The main purpose of said investigation was to provide a firmer understanding and a better prediction tool for stenting procedure as it influences coronary arteries both structurally and in a fluid dynamics In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition, Applicant will note that Morlacchi et al. specifically call out issues with previous studies that neglect to include both structural and fluid dynamics, together, and that neglect to account for the interaction between anatomy and mechanics of the device during stenting (page 2, col. 1).  The “goal of the present study us to propose a methodological approach combining structural and fluid dynamic models in a sequential way [and] in particular, the geometrical configurations of the domain for fluid dynamic analyses are obtained from structural simulations, thus, leading to a more realistic prediction of local blood flow pattern” (page 2, col. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 5, 6, 9, 10, 15, 16, 19, 20, 25, 26, 29, and 30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morlacchi et al. (Journal of Biomechanical Taylor (US 8,315,812).
As stated above, Morlacchi et al. teach methods and systems for the placement of a prosthetic device (stent) into the coronary artery to improve stent design and better understand the biomechanical influence of implanted devices on stented coronary arteries from a structural and fluid dynamics point of view (page 1, abstract; page 1, col. 2; page 2, col. 2).  Morlacchi et al. further disclose the generation of a first anatomical depiction of the coronary artery where the prosthetic is to be placed and a depiction of a blood volume adjacent an anatomical structure (page 2, stent design; page 3, stent model; page 4, stent placement). Morlacchi et al. further disclose the simulations including positioning the stent/implantation and boundary condition modeling to account for the coronary tree that occurs before and after the region of interest in the vessel (page 4, col. 2; page 8-results 3.2).  Morlacchi et al. teach fluid dynamic simulations using a fluid dynamic model whereby blood flow analysis is conducted (page 4, col. 2; Figure 3; page 5, col. 2; page 6, col. 2-blood flow simulation).  With respect to the ”digital image” and “digital device” as is newly amended, Morlacchi et al. disclose digital images for structural modeling (page 2, col. 20; construction of FEM models (digital representations (page 2, col. 2); stent models as provided by digital modeling (multilink vision models-Figure 1); stent models to as provided by 3D images at page 3, col. 2).
With respect to claims 5, 15, and 25, Morlacchi et al. do not specifically disclose that the anatomical structure is an aortic root and that the adjacent structure is the coronary artery ostia and with respect to claims 6, 16, and 26, Morlacchi et al. do not specifically disclose that the anatomical structure is a mitral valve annulus or that the adjacent structure is a ventricular outflow.  Morlacchi et al. do not specially indicate models as being generated from CT-scan claims 9, 19, and 29). Lastly, with respect to valve leaflet and leaflet attachments, Morlacchi et al. do not specifically disclose said anatomical features (claims 10, 20, and 30).
However, the prior art to Taylor teaches that mesh generation, starting from anatomical model generation as performed from initial images such as CT or MRI and as is standard in the art, can include any portions, for example, of the heart anatomy including aorta, coronary arteries and the branches therefrom such that changes in geometry may be modeled via deformation techniques (col. 1, lines 39-64; col. 13, line 5; col. 46, lines 10-29).  Taylor specifically disclose that models for a patient’s cardiac anatomy may be generated using the techniques as disclosed, which also employs finite element analysis, as is also performed in the Morlacchi et al. analysis.  As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included any portion of the cardiac anatomy for modeling, as is taught by Taylor, with the techniques disclosed by both Morlacchi et al., as both references are in the same field of endeavor and Taylor more specifically teaches that the systems and methods apply to anatomical data gathered by CCTA, for example and used to create three-dimensional models therefrom which applies to numerous anatomical areas, including the heart brain etc… (see, as example, Taylor at col. 14, lines 5-19). 

Response to Applicant’s Arguments-103
	1.  Applicant states that “at most Taylor describes predicting how certain treatments may cause changes in the three dimensional model of the patient’s vasculature”.  Applicant asserts that “however, Taylor accomplishes these changes by manually entering the location and mount of widening that results from the placement of the stent” [including that] Taylor does not teach or suggest ‘obtaining a digital model of a prosthetic device…designating a placement of the digital actual commercial device” (emphasis added by Applicant).
	It is respectfully submitted that this is not persuasive.  Firstly, the instant claims do not require any specific device.  Rather, the claims are limited to “designating the placement of a prosthetic device” and “predicting, with the computer, an amount of blood flow obstruction to the adjacent anatomical structure of the digital depiction resulting from the placement of the digital model of the prosthetic device” (claims 1, 11, and 21, and claims dependent therefrom).  Secondly, even if the claims were limited by the disclosure (which they are not) the instant Specification does not contemplate the use of one, sole, prosthetic device, as it seems Applicant is arguing herein.  The Specification, rather, discusses implant devices in general and specifically exemplifies a model called CoreValve, a stent frame from Medtronic ([0023], as example).  Further, the implant models may be housed in a library of implant models, including various device models [0107].  As such, said argument is not persuasive.  
In addition, the prior art to Taylor is relied upon herein to specifically teach modeling of various portions of patient anatomy, in addition to the coronary artery, and modeling said portions.  The statements about the “intent” of Morlacchi and of Taylor are not persuasive.  Applicant makes assertions as to the intent of the references, but has provided no specific evidence other than opinion, as to the “intent” therein.  Furthermore, the Morlacchi et al. reference has already been shown to provide for the elements that Applicant asserts are not taught (above).  In addition, Taylor is specifically concerned with patient-specific modeling whereby  both anatomical models and device models are generated using finite element analysis.  Further, the prior art to Taylor specifically combines the assessment of blood flow using both In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631